     Case 5:20-cv-00005-JSM-PRL Document 13 Filed 05/08/20 Page 1 of 6 PageID 35




                                   UNITED STATES DISTRICT COURT
 1                                           FOR THE
                                    MIDDLE DISTRICT OF FLORIDA
 2

 3   MELISSA TERRANOVA,                                )
                                                       )     Case No.: 5:20-cv-00005-JSM-PRL
 4                    Plaintiff,                       )
                                                       )     FIRST AMENDED COMPLAINT
 5                    v.                               )     AND DEMAND FOR JURY TRIAL
                                                       )
 6   SANTANDER CONSUMER USA, INC.,                     )     (Unlawful Debt Collections Practices)
                                                       )
 7                    Defendant.                       )
                                                       )
 8

 9
                                     FIRST AMENDED COMPLAINT

10          MELISSA TERRANOVA (“Plaintiff”), by and through her attorneys, Kimmel &

11   Silverman, P.C., alleges the following against SANTANDER CONSUMER USA, INC.

12   (“Defendant”):

13

14
                                             INTRODUCTION
15
            1.        Plaintiff’s Complaint is based on the Telephone Consumer Protection Act
16
     (“TCPA”), 47 U.S.C. §227 et seq. and the Florida Consumer Collection Practices Act, Florida
17
     Statute §559.55 et seq. (“FCCPA”).
18

19
                                      JURISDICTION AND VENUE
20
            2.        This Court’s jurisdiction arises under 28 U.S.C. § 1331, which grants this Court
21

22   original jurisdiction of all civil actions arising under the laws of the United States.

23          3. Pursuant to 28 U.S.C. §1367(a), this Court has supplemental jurisdiction over

24   Plaintiff’s claims under the Florida Consumer Collection Practices Act, Fla. Stat. (“FCCPA”), §

25   559.55, et seq., because those claims share a common nucleus of operative facts with Plaintiff’s


                                                      -1-

                                   PLAINTIFF’S FIRST AMENDED COMPLAINT
     Case 5:20-cv-00005-JSM-PRL Document 13 Filed 05/08/20 Page 2 of 6 PageID 36




     claims under the TCPA. See LeBlanc v. Unifund CCR Partners, 601 F.3d 1185 (11th Cir.
 1
     2010).
 2

 3            4.     Defendant regularly conducts business in State of Florida, therefore personal

 4   jurisdiction is established.

 5            5.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2).

 6

 7                                                PARTIES
 8
              6.     Plaintiff is a natural person residing in Ocala, Florida 34470.
 9
              7.     Plaintiff is a “person” as that term is defined by 47 U.S.C. §153(39).
10
              8.     Plaintiff is a “consumer” as defined by the FCCPA and is a person whom the act
11
     was intended to protect, FCCPA, Fla. Stat. § 559.55(8).
12
              9.     Defendant is a corporation with its principal place of business located at 160
13
     Elm Street, Suite 800, Dallas, Texas 75201.
14
              10.    Defendant is a “person” as that term is defined by 47 U.S.C. §153(39),
15

16            11.    Defendant is a “creditor” as that term is defined in the FCCPA, Fla. Stat. §

17   559.55(5).

18            12.    Defendant acted through its agents, employees, officers, members, directors,

19   heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.
20

21
                                        FACTUAL ALLEGATIONS
22
              13.    Plaintiff has a cellular telephone number.
23
              14.    Plaintiff has only used this number as a cellular telephone number.
24

25



                                                      -2-

                                    PLAINTIFF’S FIRST AMENDED COMPLAINT
     Case 5:20-cv-00005-JSM-PRL Document 13 Filed 05/08/20 Page 3 of 6 PageID 37




             15.     Defendant placed repeated harassing telephone calls to Plaintiff on her cellular
 1
     telephone seeking to collect an alleged consumer debt.
 2

 3           16.     Upon information and belief, at all relevant times Defendant was contacting

 4   Plaintiff in an attempt to collect a “consumer debt” or “debt” as defined by Fla. Stat.

 5   §559.55(6).

 6           17.     When contacting Plaintiff, Defendant used an automated telephone dialing
 7   system and/or a pre-recorded voice.
 8
             18.     Plaintiff knew that Defendant’s calls were automated calls as the calls would
 9
     start with an automated voice or message before being connected with Defendant’s live
10
     representatives or terminating.
11
             19.     Defendant’s calls were not made for “emergency purposes.”
12
             20.     Shortly after the calls started, Plaintiff demanded that Defendant stop placing
13
     calls to her cellular telephone number.
14
             21.     Defendant heard and acknowledged Plaintiff’s instruction to stop calling.
15

16           22.     Once Defendant was informed that its calls were unwanted and that Plaintiff

17   wanted it to stop calling, its continued calls could have served no lawful purpose.

18           23.     Once Defendant was aware Plaintiff wanted it to stop calling, the only purpose

19   further calls could serve would be to harass Plaintiff.
20           24.     Despite Plaintiff’s clear demand to refrain from contacting her, Defendant
21
     persisted in calling Plaintiff repeatedly.
22
             25.     Plaintiff found Defendant’s repeated calls to be invasive, harassing, frustrating,
23
     annoying, and upsetting.
24

25



                                                     -3-

                                 PLAINTIFF’S FIRST AMENDED COMPLAINT
     Case 5:20-cv-00005-JSM-PRL Document 13 Filed 05/08/20 Page 4 of 6 PageID 38




            26.     Upon information and belief, Defendant conducts business in a manner which
 1
     violates the Telephone Consumer Protection Act.
 2

 3

 4                                         COUNT I
                                 DEFENDANT VIOLATED THE TCPA
 5
            27.     Plaintiff incorporates the forgoing paragraphs as though the same were set forth
 6
     at length herein.
 7
            28.     Defendant initiated automated calls to Plaintiff using an automatic telephone
 8

 9
     dialing system.

10          29.     Defendant’s calls to Plaintiff were not made for “emergency purposes.”

11          30.        Defendant’s calls to Plaintiff after she told them to stop calling were not made

12   with Plaintiff’s prior express consent.

13          31.        Defendant’s acts as described above were done with malicious, intentional,
14
     willful, reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the
15
     purpose of harassing Plaintiff.
16
            32.     The acts and/or omissions of Defendant were done unfairly, unlawfully,
17
     intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal
18
     defense, legal justification or legal excuse.
19
            33.     As a result of the above violations of the TCPA, Plaintiff has suffered the losses
20
     and damages as set forth above entitling Plaintiff to an award of statutory, actual and treble
21

22   damages.

23

24

25



                                                     -4-

                                  PLAINTIFF’S FIRST AMENDED COMPLAINT
     Case 5:20-cv-00005-JSM-PRL Document 13 Filed 05/08/20 Page 5 of 6 PageID 39




                                          COUNT II
 1                              DEFENDANT VIOLATED THE FCCPA
 2
            34.     Plaintiff incorporates the foregoing paragraphs as though the same were set forth
 3
     at length herein.
 4
            35.     Any person attempting to collect a consumer debt violate § 559.72(7) by
 5
     willfully communicating with the debt with such frequency as can reasonably be expected to
 6
     harass the debtor or willfully engaging in other conduct which can be reasonable excepted to
 7
     abuse or harass, the debtor, such as causing a telephone to ring or engaging any person in
 8

 9
     telephone conversation repeatedly or continuously with intent to annoy, abuse, or harass.

10          36.     Defendant violated § 559.72(7) when it called Plaintiff repeatedly in its attempts

11   to collect an alleged debt and continued to call Plaintiff relentlessly despite being informed by

12   Plaintiff that she did not want to be contacted by Defendant and to stop calling her cellular

13   telephone number.
14

15
            WHEREFORE, Plaintiff, MELISSA TERRANOVA, respectfully prays for judgment as
16
     follows:
17
                    a. All actual damages suffered pursuant to 47 U.S.C. § 227(b)(3)(A);
18
                    b. Statutory damages of $500.00 per violative telephone call pursuant to 47
19
                         U.S.C. § 227(b)(3)(B);
20
                    c. Treble damages of $1,500.00 per violative telephone call pursuant to 47
21

22                       U.S.C. §227(b)(3);

23                  d. Injunctive relief pursuant to 47 U.S.C. § 227(b)(3);

24                  e. Statutory damages of $1,000.00 pursuant to Florida Consumer Collection

25                       Practices Act, Fla. Stat. §559.77;


                                                     -5-

                                 PLAINTIFF’S FIRST AMENDED COMPLAINT
     Case 5:20-cv-00005-JSM-PRL Document 13 Filed 05/08/20 Page 6 of 6 PageID 40




                      f. Costs and reasonable attorneys’ fees pursuant to Florida Consumer
 1
                           Collection Practices Act, Fla. Stat. §559.77; and
 2

 3                    g. Any other relief deemed appropriate by this Honorable Court.

 4

 5                                     DEMAND FOR JURY TRIAL

 6           PLEASE TAKE NOTICE that Plaintiff, MELISSA TERRANOVA, demands a jury
 7   trial in this case.
 8

 9
                                                     Respectfully submitted,
10

11     Dated: May 8, 2020                            /s/ Amy L. Bennecoff Ginsburg
                                                     Amy L. Bennecoff Ginsburg
12                                                   Kimmel & Silverman, P.C.
                                                     30 East Butler Pike
13                                                   Ambler, Pennsylvania 19002
                                                     Phone: (215) 540-8888
14
                                                     Facsimile: (877) 788-2864
                                                     Email: aginsburg@creditlaw.com
15

16

17

18

19

20

21

22

23

24

25



                                                       -6-

                                   PLAINTIFF’S FIRST AMENDED COMPLAINT
